IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

. . 6 RNa Sot )
(full name) lewister No). )

 

 

 

 

 

)
)
) Case No. DotA. Pue\A Or
Plaintifi(s). )
)
v. )
)
\ )
WA) eres Ge esters * ) Defendants are sued in their (check one):
(Full name) . ) Individual Capacity
Sewovriet. Nee polars ) Official Capacity
) Both

 

Defendant(s).

COMPLAINT UNDER THE CIVIL RIGHTS ACT OF 42 U.S.C. § 1983

 

1. Place of present confinement of plaintiff(s): Lew koh OO Ct et Ke
Prigt adigt 2. - f ao

   

 

a AE em
II. Parties to this civil action:
Please give your commitment name and any another name(s) you have used while
incarcerated.

A. Plaintiff A77e-
Address

 
   
 

 

 

a SG
. Ty
B. Defendant War ehh meee Danette, Shc Son eee
oy ~ =

 

Js employed as “230 ~ ONR ter

 

For additional plaintiffs or defendants, provide above information in same format on a
separate page.

Case 4:21-cv-00070-FJG Document 40 Filed 06/15/21 Page 1of5
E

S

Do your claims involve medical treatment? Yes No ~~

Do you request a jury trial? Yes “a No
Do you request money damages? Yes a No
State the amount claimed? $ 506 / ‘OOO (actual/punitive)

Are the wrongs alleged in your complaint continuing to occur? Yes No *4_

Grievance procedures:

A. Does your institution have an administrative or grievance procedure? ma
Yes No

 

B. Have the claims in this case been presented through an administrativ grievance
procedure within the institution? Yes No

 

C. Ifa grievance was filed, state the date your claims were presented, how they were
presented, and the result of that procedure. (Attach a copy of the final result.)

 

 

 

D. If you have not filed a grievance, state the reasons.

 

 

 

Previous civil actions:

A. Have you begun other cases in state or federal courts dealing with the same facts involved
in this case? Yes No

B. Have you begun other cases in state or federal courts relating to the conditions of or
treatment while incarcerated? Yes No

C. If your answer is “Yes,” to either of the above questions, provide the following

 

 

information for each case. eo hap les - 2. f /
Swe (Nr darkunte king He. mathe ot Brimmes-
(Plaintiff) (Defendant)
(2) Date filed: .
2

Case 4:21-cv-00070-FJG Document 40 Filed 06/15/21 Page 2 of 5
DIS FRECOT

 

(3) Court where filed:

 

(4) Case Number and citation:
(5) Basic claim made: KC CES S112, focc ec.
(6) Date of disposition:

(7) Disposition: L5end Log
(Pending) (ofrappeal) (resolved)
(8) If resolved, state whether for:

 

 

 

(Plaintiff or Defendant)
For additional cases, provide the above information in the same format on a separate page.

Statement of claim:

State here as briefly as possible the facts of your claim. Describe how each named defendant
is involved. Include the names of other persons involved, dates and places. Describe
specifically the injuries incurred. Do not give legal arguments or cite cases or statutes. You
may do that in Item “B” below. If you allege related claims, number and set forth each claim,
in a separate paragraph. Use as much space as you need to state the facts. Attach extra
sheets, if necessary. Unrelated separate claims should be raised in a separate civil action.

 

He. Beusiccvec’y spree, Mar Soavlee of Mae Gobco!
fio S.Cutheph fk nosis Sak ss oceo net Se

See, S: wetoN ft Cer Nase atten Sean Fee,

Bore GE tou th SS bof Sky Sa Sank SRAM, =o
Sate eae eT Ot, Teaco, Veusho med
aor euck hG SAA en Ce. MM

 

 

 

  

State briefly a legal theory or cite oy ap. e pa
we

  
   

LUM IG) or me

Tex ook WOUEVON ar me 2m aoe

s sa

 

 

 

 

 

 

Case 4:21-cv-00070-FJG Document 40 Filed 06/15/21 Page 3 of 5
Xl.

Relief: State briefly exactly what you want the court to do for you. Make no legal arguments.
Woe. Fy. Cim veh oy satay Toe SANE, psd EAAOO
Comaray ce ctl’ Tice eth

- oor

Counsel:

A. Ifsomeone other than a lawyer is assisting you in preparing this case, state the person’s

name. i fo

B. Have you made any effort to contact a private lawyer to determige if he or she would
represent you in this civil action? Yes No

 

If your answer is “Yes,” state the names(s) and address(es) of each lawyer contacted.

fv? batlegy Law
"Ce Or SHree? Staste, SLE

____ han Sal Cty, gd Oijfote
C. Have you previously had a lawyer representing you in a civil action in this court?
Yes No a

 

If your answer is “Yes,” state the name and address of the lawyer.

wh

 

J declare under penalty of perjury that the foregoing is true and correct.

Executed (signed) this day of _ 20

   

Signature(s) of Plaintifi(s) |

 

 

 

Case 4:21-cv-00070-FJG Document 40 Filed 06/15/21 Page 4of5
 

7 A A =: -
: ey

rf ELAaffesfefbenefecytfelyapeaglengttel fader gba eG te SESE6 0-80 tTES
‘a

° se m2

a2 =
Ad. x tiF ——
HO Udi SHE du nbS.ong zac = Ty
Ni SLY NY WON SI TIVVa SIR a . yee alle
: “eo 4 FT
of3 7 Z
sae 2 mM
gzt4 om WO

aGa an

ze 3

on

a4

WA my dp yn ey ete, ~
Me Ae Fas wy wide a ob

supe Cs jo a
ae AYP VOILE BOSA

ENB ENYE Seed BN GRA
; oad Oe ae E ie 2
, ° BT ONS

 

Case 4:21-cv-00070-FJG Document 40 Filed 06/15/21 Page 5of5
